     Case 3:19-cv-08036-GMS-JFM Document 128 Filed 08/06/20 Page 1 of 2



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Timothy Paul Olmos,                               No. CV-19-08036-PCT-GMS (JFM)
10                   Plaintiff,                         ORDER
11    v.
12    Well Path, et al.,
13                   Defendants.
14
15           Pending before the Court is Defendants Well Path, LLC and Clayborn Taylor
16    (“Defendants”)’ Motion for Reconsideration of Order Overruling Magistrate Judge’s
17    Report and Recommendation. (Doc. 122.) Defendants Ryan and Shinn join in the Motion.
18    (Doc. 127.) The Motion is denied.
19           Motions for reconsideration are disfavored and will be denied “absent a showing of
20    manifest error or a showing of new facts or legal authority that could not have been brought
21    to [the Court’s] attention earlier with reasonable diligence.” LRCiv 7.2(g)(1). Mere
22    disagreement with an order is an insufficient basis for reconsideration. See Ross v. Arpaio,
23    No. CV 05-4177-PHX-MHM, 2008 WL 1776502, at *2 (D. Ariz. 2008). Nor should
24    reconsideration be used to make new arguments or to ask the Court to rethink its analysis.
25    Id.; see Northwest Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th
26    Cir. 1988).
27           This Court declined to adopt the portion of the Magistrate Judge’s Report and
28    Recommendation that denied Plaintiff leave to amend his complaint with respect to the
     Case 3:19-cv-08036-GMS-JFM Document 128 Filed 08/06/20 Page 2 of 2



 1    claims asserted against Defendants because the Court found that there was no basis to
 2    overcome the liberal policy of granting leave to amend on the facts presented. Defendants
 3    now ask the Court to reconsider its Order asserting that the proposed amendments “add
 4    nothing of substance” to Plaintiff’s claims. (Doc. 122 at 4.) Defendants Ryan and Shinn
 5    add that the Court’s prior order “essentially provides a roadmap to released inmates with §
 6    1983 cases who are facing dispositive motions for failure to exhaust their administrative
 7    remedies under the Prison Litigation Reform Act (“PLRA”).” (Doc. 127 at 1.) The
 8    Defendants, however, acknowledge that the Ninth Circuit’s decision in Jackson v. Fong,
 9    870 F.3d 928 (9th Cir. 2017) renders the PLRA exhaustion defense inapplicable when the
10    plaintiff’s operative complaint is filed after his or her release from prison. Defendants have
11    made no showing of manifest error or new facts or authority. They are instead asking the
12    Court to rethink its analysis, which is not a basis for reconsideration. Accordingly,
13           IT IS HEREBY ORDERED that Defendants Well Path, LLC and Clayborn
14    Taylor’s Motion for Reconsideration of Order Overruling Magistrate Judge’s Report and
15    Recommendation (Doc. 122), joined by Defendants Ryan and Shinn (Doc. 127), is
16    DENIED.
17           Dated this 6th day of August, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
